Exhibit 99.1 For Immediate Release Investor Contact: Dave Staples Media Contact: Meredith Gremel Executive Vice President& COO Vice President Corporate Affairs and Communications (616) 878-8793 (616) 878-2830 SpartanNash Announces Second Quarter Fiscal Year 2015 Financial Results Adjusted EPS from Continuing Operations Improved to $0.53 per Diluted Share; Reported Second Quarter EPS from Continuing Operations of $0.54 per Diluted Share Year-to-Date Operating Cash Flow Increased 93% to $123.4 Million
